cca_2019061011065052 id uilc number release date from sent monday date am to cc bcc subject re levy on 401k good morning following up on the voice message from last week as i mentioned in the voice message it is a mischaracterization of the cca cited and of the service’s policies procedures to state that the service can only levy distributions as they are made the legal reference guide sets out the service’s position on levying on both retirement income and the corpus of retirement plans see irm the service’s procedures for levying on retirement income are found in irm and relevant in your case procedures for levying on funds in pension and retirement plans-including k s-are found in irm the service can levy on funds accumulated in a k in accordance with the procedures and policies set out in irm and as the irm states the early withdrawal penalty would not apply per sec_72
